—In a proceeding pursuant to section 651 of the Family Court Act, petitioner appeals from (1) an order of the Family Court, Suffolk County, entered October 3, 1977, which, after a hearing, inter alia, dis*611missed his petition for custody of his daughter and (2) a further order of the same court, dated September 20, 1977, which, inter alia, denied his motion to set aside the decision made after the hearing. Appeal from the order dated September 20, 1977 dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241, 248). Order entered October 3, 1977 affirmed, without costs or disbursements, and without prejudice to petitioner instituting a new custody proceeding in the Family Court, inasmuch as this court was informed, on oral argument, that the subject infant was now living in a foster home. Latham, J. P., Damiani, Margett and Hawkins, JJ., concur.